Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 8/24/2022, has been entered. 
Claims 1, 5-11 and 14-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No. 2020/0027932 A1), hereafter referred to as Choi, in view of Baik et al. (US Pub. No. 2021/0098733 A1), hereafter referred to as Baik.

As to claim 1, Choi discloses a display substrate (fig 4, [0100]), 
comprising a plurality of pixel units arranged in a matrix ([0062]), wherein the pixel units each comprise a plurality of sub-pixels ([0062] and fig 4, sub-pixels B-S, G-S and R-S), the sub-pixels each comprise a micro-cavity modulation layer (115 and 110) and an emitting structure layer (120, OS, 190), the micro-cavity modulation layer (115 and 110) is provided with a reflective electrode (110), the emitting structure layer (120, OS, 190) comprises a first electrode (120), an emitting layer (OS) and a semi-transparent and semi-reflective second electrode (190; [0055]) which are sequentially disposed on the micro-cavity modulation layer (115 and 110), and distance between the second electrode (190) and the reflective electrode (110) is different in each sub-pixel (sub-pixels B-S, G-S and R-S); 
wherein the sub-pixels each further comprise a silicon substrate (fig 4, substrate 100, [0102]) and a driving circuit layer (310) disposed on the silicon substrate (100), the micro-cavity modulation layer (115 and 110) is disposed on the driving circuit layer (310), the driving circuit layer comprises a driving transistor ([0101]), and the reflective electrode (110) is connected with both a drain electrode (fig. 4, 314; [0109]) of the driving transistor (310) and the first electrode (120) of the emitting structure layer (120, OS, 190); 
	Choi does not disclose wherein the pixel units each comprise a second sub-pixel; and a micro-cavity modulation layer of the second sub-pixel comprises: a first connection electrode disposed on the driving circuit layer, wherein the first connection electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first connection electrode, wherein the first modulation layer is provided with a second via exposing the first connection electrode; a first connection block disposed in the second via, wherein the first connection block is connected with the first connection electrode; a second reflective electrode disposed on the first modulation layer, wherein the second reflective electrode is connected with the first connection block; a second modulation layer covering the second reflective electrode, wherein the second modulation layer is provided with a third via exposing the second reflective electrode; a second connection block disposed in the third via, wherein the second connection block is connected with the second reflective electrode; and a third modulation layer covering the second modulation layer and the second connection block, wherein the third modulation layer is provided with a fourth via exposing the second connection block.
Nonetheless, Baik discloses a second sub-pixel; and a micro-cavity modulation layer of the second sub-pixel comprises: a first connection electrode disposed on the driving circuit layer, wherein the first connection electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first connection electrode, wherein the first modulation layer is provided with a second via exposing the first connection electrode; a first connection block disposed in the second via, wherein the first connection block is connected with the first connection electrode; a second reflective electrode disposed on the first modulation layer, wherein the second reflective electrode is connected with the first connection block; a second modulation layer covering the second reflective electrode, wherein the second modulation layer is provided with a third via exposing the second reflective electrode; a second connection block disposed in the third via, wherein the second connection block is connected with the second reflective electrode; and a third modulation layer covering the second modulation layer and the second connection block, wherein the third modulation layer is provided with a fourth via exposing the second connection block (fig 1 and fig 6, sub-pixel SP2 including the modulation layers 510-530, reflective electrode connected fill filled vias 420 to the first electrode 320 of emission stack 700; see annotated figure 6 below); and 
a first sub-pixel; and a micro-cavity modulation layer of the first sub-pixel comprises: a first reflective electrode disposed on the driving circuit layer, wherein the first reflective electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first reflective electrode, wherein the first modulation layer is provided with a second via exposing the first reflective electrode; a first connection block disposed in the second via, wherein the first connection block is connected with the first reflective electrode; a second modulation layer covering the first modulation layer and the first connection block, wherein the second modulation layer is provided with a third via exposing the first connection block; a second connection block disposed in the third via, wherein the second connection block is connected with the first connection block; and a third modulation layer covering the second modulation layer and the second connection 38English Translationblock, wherein the third modulation layer is provided with a fourth via exposing the second connection block (figs 1-2, sub-pixel SP1 with modulation layers 510-530 and filled vias connecting reflective electrode 315 with first electrode 310 of the emission stack 700).

    PNG
    media_image1.png
    645
    1231
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.  

As to claim 5, Choi in view of Baik disclose the display substrate according to claim 1 (paragraphs above).
Choi does not disclose wherein the pixel unit comprises a third sub-pixel; and a micro-cavity modulation layer of the third sub-pixel comprises: a first connection electrode disposed on the driving circuit layer, wherein the first connection electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first connection electrode, wherein the first modulation layer is provided with a second via exposing the first connection electrode; a first connection block disposed in the second via, wherein the first connection block is 39English Translation connected with the first connection electrode; a second modulation layer covering the first modulation layer and the first connection block, wherein the second modulation layer is provided with a third via exposing the first connection block; a second connection block disposed in the third via, wherein the second connection block is connected with the first connection block; a third reflective electrode disposed on the second modulation layer, wherein the third reflective electrode is connected with the second connection block; and a third modulation layer covering the third reflective electrode, wherein the third modulation layer is provided with a fourth via exposing the third reflective electrode.
Nonetheless, Baik discloses a third sub-pixel; and a micro-cavity modulation layer of the third sub-pixel comprises: a first connection electrode disposed on the driving circuit layer, wherein the first connection electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first connection electrode, wherein the first modulation layer is provided with a second via exposing the first connection electrode; a first connection block disposed in the second via, wherein the first connection block is 39English Translation connected with the first connection electrode; a second modulation layer covering the first modulation layer and the first connection block, wherein the second modulation layer is provided with a third via exposing the first connection block; a second connection block disposed in the third via, wherein the second connection block is connected with the first connection block; a third reflective electrode disposed on the second modulation layer, wherein the third reflective electrode is connected with the second connection block; and a third modulation layer covering the third reflective electrode, wherein the third modulation layer is provided with a fourth via exposing the third reflective electrode (fig 1 and fig 7, sub-pixel SP3 with modulation layers 510-530 reflecting electrode 335 electrically connected with filled vias and first electrode 330 of the emission stack 700).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.  

As to claim 6, Choi in view of Baik disclose the display substrate according to claim 1 (paragraphs above).
Baik further discloses a third connection block (fig 2, 310) disposed in the fourth via (CH14) of the first sub-pixel (SP1), wherein the third connection block (310) is connected with the second connection block (412) of the first sub-pixel (SP1).

As to claim 7, Choi in view of Baik disclose the display substrate according to claim 1 (paragraphs above).
Baik further discloses wherein the display substrate further comprises a third connection block (fig 6, 320) disposed in the fourth via (CH24) of the second sub-pixel (SP2), and the third connection block (320) is connected with the second connection block (422) of the second sub-pixel (SP2).

As to claim 8, Choi in view of Baik disclose the display substrate according to claim 5 (paragraphs above).
Baik further discloses wherein the display substrate further comprises a third connection block (fig 7, 330) disposed in the fourth via (CH33) of the third sub-pixel (SP3), and the third connection block (330) is connected with the third reflective electrode (portion of 335) of the third sub-pixel (SP3).

As to claim 9, Choi in view of Baik disclose the display substrate according to claim 1 (paragraphs above),
Choi further discloses wherein the emitting layer is an emitting layer that emits white light ([0116]); and the sub-pixel further comprises a color filter layer (230; [0053]) disposed on the emitting structure layer (120, OS, 190).

As to claim 10, Choi further discloses a display device ([0062]), and comprising the display substrate according to claim 1 (paragraphs above).

As to claim 11, Choi discloses a preparation method of a display substrate (fig 4 and [0100]-[0118]), comprising:
forming sequentially a micro-cavity modulation layer (110 and 115) and an emitting structure layer (120, OS, 190; [0100]-[0118]) in each of sub-pixels (B-S, G-S, R-S), wherein the micro-cavity modulation layer (110 and 115) has a reflective electrode (110) formed therein, and the emitting structure layer (120, OS, 190) comprises a first electrode (120), an emitting layer (OS) and a semi-transparent and semi-reflective second electrode (190; [0055]) which are sequentially formed on the 40English Translationmicro-cavity modulation layer (110 and 115), and making a distance between the second electrode (190) and the reflection electrode (110) different in each sub-pixel (B-S, G-S, R-S); 
forming a driving circuit layer (310) on a silicon substrate (100; [0102]), wherein the driving circuit layer comprises a driving transistor ([0101]), the micro-cavity modulation layer (110 and 115) is formed on the driving circuit layer (310), the reflective electrode (110) is connected with a drain electrode (314) of the driving circuit layer (310), the emitting structure layer (OS) is formed on the micro-cavity modulation layer (115 and 110), and the first electrode (120) of the emitting structure layer (OS) is connected with the reflective electrode (110). 
Choi does not disclose wherein the sub-pixels comprises a first sub-pixel, a second sub-pixel and a third sub-pixel; and forming the micro-cavity modulation layer comprises: forming a first reflective electrode and two first connection electrodes on the driving circuit layer, wherein the first reflective electrode is formed in the first sub-pixel and is connected with a drain electrode of a driving transistor through a first via provided in the driving circuit layer, and the two first connection electrodes are respectively formed in the second sub-pixel and the third sub-pixel and are connected with drain electrodes of driving transistors respectively through first vias provided in the driving circuit layer; forming a first modulation layer covering the first reflective electrode and the two first connection electrodes, wherein each sub-pixel has a second via formed on the first modulation layer, a second via of the first sub-pixel exposes the first reflective electrode, and second vias of the second sub-pixel and the third sub-pixel expose the first connection electrodes; forming a first connection block in each sub-pixel's second via, wherein the first reflective electrode is connected with a first connection block of the first sub-pixel, and the two first connection electrodes are connected with a first connection block of the second sub-pixel and a first connection block of the third sub-pixel respectively; forming a second reflective electrode and a second connection electrode on the first modulation layer, wherein the second reflective electrode is formed in the second sub-pixel and connected with the first connection block of the second sub-pixel, and the second connection electrode is formed in the third sub-pixel and connected with the first connection block of the 41English Translation third sub-pixel; forming a second modulation layer covering the second reflective electrode and the second connection electrode, wherein each sub-pixel has a third via formed on the second modulation layer, a third via of the first sub-pixel exposes the first connection block of the first sub-pixel, a third via of the second sub-pixel exposes the second reflective electrode, and a third via of the third sub-pixel exposes the second connection electrode; forming a second connection block in each sub-pixel's third via, wherein the first connection block is connected with a second connection block of the first sub-pixel, the reflective electrode is connected with a second connection block of the second sub-pixel, and the second connection electrode is connected with a second connection block of the third sub-pixel; forming a third reflective electrode on the second modulation layer, wherein the third reflective electrode is formed in the third sub-pixel and connected with the second connection block of the third sub-pixel; and forming a third modulation layer covering the third reflective electrode, wherein each sub-pixel has a fourth via formed on the third modulation layer, a fourth via of the first sub-pixel and a fourth via of the second sub-pixel respectively expose the second connection block of the first sub-pixel and the second connection block of the second sub-pixel, and a fourth via of the third sub-pixel exposes the third reflective electrode.
Nonetheless, Baik discloses a first sub-pixel, a second sub-pixel and a third sub-pixel; and forming the micro-cavity modulation layer comprises: forming a first reflective electrode and two first connection electrodes on the driving circuit layer, wherein the first reflective electrode is formed in the first sub-pixel and is connected with a drain electrode of a driving transistor through a first via provided in the driving circuit layer, and the two first connection electrodes are respectively formed in the second sub-pixel and the third sub-pixel and are connected with drain electrodes of driving transistors respectively through first vias provided in the driving circuit layer; forming a first modulation layer covering the first reflective electrode and the two first connection electrodes, wherein each sub-pixel has a second via formed on the first modulation layer, a second via of the first sub-pixel exposes the first reflective electrode, and second vias of the second sub-pixel and the third sub-pixel expose the first connection electrodes; forming a first connection block in each sub-pixel's second via, wherein the first reflective electrode is connected with a first connection block of the first sub-pixel, and the two first connection electrodes are connected with a first connection block of the second sub-pixel and a first connection block of the third sub-pixel respectively; forming a second reflective electrode and a second connection electrode on the first modulation layer, wherein the second reflective electrode is formed in the second sub-pixel and connected with the first connection block of the second sub-pixel, and the second connection electrode is formed in the third sub-pixel and connected with the first connection block of the 41English Translation third sub-pixel; forming a second modulation layer covering the second reflective electrode and the second connection electrode, wherein each sub-pixel has a third via formed on the second modulation layer, a third via of the first sub-pixel exposes the first connection block of the first sub-pixel, a third via of the second sub-pixel exposes the second reflective electrode, and a third via of the third sub-pixel exposes the second connection electrode; forming a second connection block in each sub-pixel's third via, wherein the first connection block is connected with a second connection block of the first sub-pixel, the reflective electrode is connected with a second connection block of the second sub-pixel, and the second connection electrode is connected with a second connection block of the third sub-pixel; forming a third reflective electrode on the second modulation layer, wherein the third reflective electrode is formed in the third sub-pixel and connected with the second connection block of the third sub-pixel; and forming a third modulation layer covering the third reflective electrode, wherein each sub-pixel has a fourth via formed on the third modulation layer, a fourth via of the first sub-pixel and a fourth via of the second sub-pixel respectively expose the second connection block of the first sub-pixel and the second connection block of the second sub-pixel, and a fourth via of the third sub-pixel exposes the third reflective electrode (figs 1 with details of the cross section shown in figures 2, 6, and 7, specifically, sub-pixels SP1-SP3 with modulations layers 510-530 with filled vias connected between electrode of the emission stack 700 and the reflective electrode; see annotated figure 6 below).

    PNG
    media_image1.png
    645
    1231
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.

As to claim 14, Choi in view of Baik disclose the preparation method according to claim 11 (paragraphs above),
Baik further discloses wherein forming the micro-cavity modulation layer further comprises any one or more of the following: forming a third connection block in the fourth via of the first sub-pixel, wherein the third connection block is connected with the second connection block of the first sub-pixel; forming a third connection block in the fourth via of the second sub-pixel, wherein the third connection block is connected with the second connection block of the second sub-pixel; and forming a third connection block in the fourth via of the third sub-pixel, wherein the third connection block is connected with the third reflective electrode of the third sub-pixel (fig 2, connection blocks 410 in the CH12 and CH13).

As to claim 15, Choi in view of Baik disclose the preparation method according to claim 11 (paragraphs above),
Baik further discloses wherein forming the emitting structure layer comprises: forming first electrodes on the third modulation layer, wherein the second connection block of the first sub-pixel is connected with a first electrode of the first sub-pixel through the fourth via of the first sub-pixel, the second connection block of the second sub-pixel is connected with a first electrode of the second sub-pixel through the fourth via of the second sub-pixel, and the third reflective electrode is connected with a first electrode of the third sub-pixel through the fourth via of the third sub-pixel; and forming sequentially the emitting layer and the second electrode (sub-pixels SP1-SP3 including blocks 410 interconnecting the electrode of emission structures 700).

As to claim 16, Choi in view of Baik disclose the preparation method according to claim 14 (paragraphs above),
Baik further discloses wherein forming the emitting structure layer comprises: forming first electrodes on the third modulation layer, wherein each sub-pixel has a first electrode connected with its third connection block; and forming sequentially the emitting layer and the second electrode (sub-pixels SP1-SP3 including blocks 410 interconnecting the electrode of emission structures 700).

As to claim 17, Choi in view of Baik disclose the preparation method according to claim 11 (paragraphs above),
Baik further discloses wherein, forming the first connection block in each sub-pixel's second via, comprises: filling a conductive material in each sub-pixel's second via through a filling processing to form the first connection block; and treating surfaces of the first modulation layer and the first connection block using a planarization process to form a flat surface on the first modulation layer and the first connection block (fig 2, SP1-SP3 and planarization taught in [0078]). 
Baik does not explicitly disclose that the planarization process includes a polishing process as claimed.  Nonetheless, the Examiner takes Official Notice that a polishing process is a well-known process for planarization and it would have been obvious to use a polishing process such as chemical mechanical polishing since this will quickly and inexpensively manufacture the planar surface of the display device. 
 
As to claim 18, Choi in view of Baik disclose the preparation method according to claim 11 (paragraphs above),
Baik further discloses wherein, forming the second connection block in each sub-pixel's third via, comprises: filling a conductive material in each sub-pixel's third via through a filling processing to form the second connection block; and treating surfaces of the second modulation layer and the second connection block using a planarization process to form a flat surface on the second modulation layer and the second connection block (fig 2, SP1-SP3 and planarization taught in [0078]). 
Baik does not explicitly disclose that the planarization process includes a polishing process as claimed.  Nonetheless, the Examiner takes Official Notice that a polishing process is a well-known process for planarization and it would have been obvious to use a polishing process such as chemical mechanical polishing since this will quickly and inexpensively manufacture the planar surface of the display device.

As to claim 19, Choi in view of Baik disclose the preparation method according to claim 14 (paragraphs above),
Baik further discloses wherein, forming the third connection block in each sub-pixel's fourth via comprises: filling a 43English Translation conductive material in each sub-pixel's fourth via through a filling processing to form the third connection block; and treating surfaces of the third modulation layer and the third connection block using a planarization process to form a flat surface on the third modulation layer and the third connection block (fig 2, SP1-SP3 and planarization taught in [0078]). 
Baik does not explicitly disclose that the planarization process includes a polishing process as claimed.  Nonetheless, the Examiner takes Official Notice that a polishing process is a well-known process for planarization and it would have been obvious to use a polishing process such as chemical mechanical polishing since this will quickly and inexpensively manufacture the planar surface of the display device.

As to claim 20, Choi in view of Baik disclose the preparation method according to claim 11 (paragraphs above),
Choi further discloses wherein the emitting layer is an emitting layer that emits white light ([0116]); and the preparation method further comprises: forming a color filter layer (230) on the emitting structure layer (OS).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0202883A1 is a pertinent prior art reference that shows the general structure of the claimed display. 

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.

Applicant argued that the sub-pixels of Baik are all the same, while, the claims of the current application require that the first sub-pixel and the second sub-pixel units are totally different from each other. Applicant provides support for this view by showing that in the cross-sectional view of figure 2 and figure 6 that “sub-pixel” P1 and “sub-pixel” P2 are that same (Examiner notes that P1 and P2 are not the sub-pixels, instead the sub-pixels are labeled SP1, SP2, SP3).  
Examiner disagrees because figure 2 shows two sub-pixels that are clearly labeled as “SP1” while figure 6 shows two sub-pixels that are clearly labeled as “SP2”.  Furthermore, figure 2 is clearly labeled as showing the cross sectional view along line A-B in figure 1, while, figure 6 is clearly labeled as shown the cross sectional view along line C-D in figure 1.  Furthermore, figure 1 labels the sub-pixels SP1, SP2, SP3 and also shows multiple of each SP1, SP2 and SP3.  As such, sub-pixels SP1 and SP2 are not the same and are instead totally different, as required by the claim limitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/16/2022